UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-10707 THERMODYNETICS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 06-1042505 (State or Other Jurisdiction of (I.R.S. Employer Identification Incorporation or Organization) Number) 651 Day Hill Road, Windsor, Connecticut (860) 683-2005 (Address of Principal Executive Offices) (Zip Code) (Registrant's telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act: Name of Each Exchange Title of Each Class on which Registered None None Securities registered pursuant to Section 12(g) of the Exchange Act: Title of Each Class Common Stock $.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes []No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [ X ] As of June 11, 2009, the aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $1,500,000 based on the price at which the common equity was last sold, or based on the average of the closing bid and asked prices as reported by the Non-NASD OTC Bulletin Board composite feed or other qualified interdealer quotation medium. Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of June 9, 2009 Common Stock $.01 par value 4,090,306 Common Shares The following documents are incorporated by reference:None. 2 AMENDMENT: On March 31, 2010, theAudit Committee of the Company's Board of Directorsandthe Company's management concluded that the equity method of accounting for the May 2006 sale of 43.68% of Turbotec Products, Plc ("Turbotec") and subsequent reporting for the remaining 56.32% interest in Turbotec is the proper method to utilize.Previously the Company utilized the consolidation method of accounting under Generally Accepted Accounting Principles ("GAAP").In the course of a routine Securities and Exchange Commission ("SEC") review of the Company's prior periodic filings, the SEC issued comments identifying possible incorrect applications of certain accounting principles.As a result of the SEC staff comments, the Company reconsidered its accounting method and agreed consolidating Turbotec into its financial statements subsequent to the May, 2006 Turbotec stock offering was inappropriate.Therefore, the Company is restating its annual and quarterly financial statements since May, 2006 utilizing the equity method of accounting. The affected consolidated financial statements are those for all periods since the May 2006 sale of the Turbotec shares through the quarter ended December 31, 2009; such financial statements should no longer be relied upon. Thus, the Company hereby restates its financial statements for the fiscal years ended March 31, 2009, March 31, 2008, and March 31, 2007 by hereby amending its report on form 10-K as had been filed on July 13, 2009.Item 15 of Part IV is hereby amended and restated in its entirety as follows: 3 PART IV Item 15. Exhibits and Financial Statement Schedules. (a) Financial Statements Report of Independent Registered Public Accounting Firm. Consolidated Balance Sheets - March 31, 2009, March 31, 2008, and March 31, 2007. Consolidated Statements of Operations - For The Years Ended March 31, 2009, 2008, and 2007. Consolidated Statements of Stockholders' Equity - For The Years Ended March 31, 2009, 2008, and 2007. Consolidated Statements of Cash Flows - For The Years Ended March 31, 2009, 2008, and 2007. Notes to Consolidated Financial Statements 4 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM YEARS ENDED MARCH 31, 2009, 2 CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 6 CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheets 7 Consolidated Statements of Operations and Comprehensive Income (Loss) 8 Consolidated Statements of Stockholders’ Equity 9 Consolidated Statements of Cash Flows 10 Notes to Consolidated Financial Statements 11– 29 5 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Thermodynetics, Inc. and Subsidiaries Windsor, Connecticut We have audited the accompanying consolidated balance sheets of Thermodynetics, Inc. and Subsidiaries (the “Company”) as of March 31, 2009, 2008 and 2007, and the related consolidated statements of operations and comprehensive income (loss), stockholders’ equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Thermodynetics, Inc. and Subsidiaries as of March 31, 2009, 2008 and 2007 and the results of its operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 3, the consolidated financial statements for the years ended March 31, 2009, 2008 and 2007 have been restated. /s/ Mahoney Sabol & Company, LLP Certified Public Accountants Glastonbury, Connecticut June 25, 2009 (except for Notes 3 and 22, as to which the date is June 11, 2010) 6 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2009, 2 (Restated) (Restated) (Restated) ASSETS CURRENT ASSETS Cash $ $ $ Marketable securities Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, net DEFERRED INCOME TAXES OTHER ASSETS Investments - at equity Related party receivables Other Total other assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Line of credit $ $ $
